Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/22 has been entered.
 
Claim Objections
Claim 5 objected to because of the following informalities:  Claim 1 has been amended to recite that the (first) heightmap is generated by the HMD rather than received from the remote computing system, while claim 5 recites that the second surface comprises a second heightmap which is not further mentioned.  It is noted this is not indefinite, per se, in that additional data could of course be received, but it is inconsistent with the amended independent claim, i.e. the second heightmap should be generated by the HMD rather than accessed as part of the surface to remain consistent with the amended independent claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 14, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claims have been amended to recite that the HMD receives a surface from a computing system, and the HMD generates the heightmap for the surface.  Applicant’s disclosure, e.g. paragraphs 27 and 54, teaches that the surface, and associated heightmap, are generated by a single computing system, i.e. either by the remote computing system or the HMD, not a combination of the two.  Applicant’s remarks do not identify where support for this limitation can be found, and the examiner is unable to find any disclosure describing the claimed “surface” as being partially generated by two different computing systems, i.e. a remote computing system from which the claimed surface is received by the HMD, and the HMD generating the heightmap for the surface as now claimed.  Therefore the independent claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Depending claims are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0115488 A1 (hereinafter Ambrus) in view of “An Adaptive Acceleration Structure for Screen-space Ray Tracing” by S. Widmer, et al. (hereinafter Widmer) in view of U.S. Patent Application Publication 2012/0194517 A1 (hereinafter Izadi).
Regarding claim 1, the limitation “A method comprising, … receiving, by a head-mounted device connected to a computing system, a surface that represents [an] object as viewed from a first viewpoint of an eye of a user in a 3D space of the scene, wherein: the first viewpoint is determined based on a first pose of the head-mounted device at a first time” is taught by Ambrus (Ambrus describes a system for remotely rendering augmented reality images for a user of an HMD, e.g. abstract, figure 7, paragraphs 12-15, which includes predicting a future viewpoint based on tracking the changing pose of the HMD, e.g. paragraphs 16-20, and requesting the remote computer render and transmit to the HMD an image for the predicted viewpoint, e.g. paragraphs 22-27.  Further, Ambrus indicates that the virtual image, i.e. the claimed surface, may include virtual 3D models, e.g. paragraph 1.)
The limitations “the surface is a planar polygon positioned in the 3D space of the scene, the surface is associated with location information of the surface in the 3D space of the scene and a texture … generating, on the head-mounted device, a heightmap for the surface associated with  the eye of the user by re-projecting … depth information in [a] depth map, the heightmap indicating heights of points on a contour relative to the planar polygon positioned in the 3D space of the scene” are taught by Ambrus (Ambrus teaches that the virtual image may include pose information, e.g. paragraph 28, i.e., location information.  Ambrus also teaches that the virtual image may take the form of a 2D RGB virtual image and an associated depth map which can be used by the HMD to render adjusted images for display, e.g. paragraphs 56, 59, where the 2D RGB image corresponds to the claimed texture, and the 2D RGB virtual image is a planar polygon, i.e. a 2D rectangular grid of pixels having color and depth values.  Further, Ambrus, paragraph 59, indicates that the device “may locally render a depth map, and use this locally rendered depth map to occlude portions of a received virtual image”, i.e. the 2D RGB image has a position within the 3D space of the scene allowing for occlusion processing relative to other objects in the scene, such that it is a planar polygon positioned within the 3D space of the scene.  Finally, Ambrus, paragraph 59, teaches that adjusting the 2D RGB image to include information from the depth map may include “rendering the image on a tessellated plane as a height map”, i.e. the HMD generates a tessellated heightmap indicating heights relative to the 2D RGB image by reprojecting the depth information in the depth map associated with the 2D RGB image rendered by the remote computer.)
The limitation (presented out of order) “rendering, by the head-mounted device and before receiving a second frame from the computing system … [a subframe] generated by: determining a current viewpoint of the eye of the user within the 3D space of the scene based on a current pose of the head-mounted device at a different time than the first time, … generating the subframe depicting the surface from the current viewpoint based on …the surface and the texture … displaying the [subframe]” is taught by Ambrus (Ambrus teaches that the system receives the virtual image from the remote computer, and performs late stage reprojection to adjust the virtual image for an updated tracked pose which may be different from the predicted pose for which the virtual image was rendered, e.g. paragraphs 29-44, and then displays the adjusted images, e.g. paragraph 33.  Further, Ambrus teaches that, e.g. paragraph 34, in at least some embodiments, the process is performed sequentially, i.e. the adjusted image is displayed prior to requesting the remote computer to generate the next virtual image.)
The limitations “wherein the surface and texture are generated at a first frame rate; …  sequentially rendering … a plurality of subframes at a second frame rate that is higher than the first frame rate” is not explicitly taught by Ambrus (Ambrus teaches that the 2D RGB image and depth map may be used to generate the adjusted virtual image, e.g. paragraphs 56-57, which can include generating the tessellated heightmap and ray tracing or any other suitable technique performed by the HMD, e.g. paragraph 59.  Ambrus does not address rendering subframes at a higher rate than the virtual images rendered by the remote computer.)  However, this limitation is taught by Widmer (Widmer describes a system which performs ray casting on a set of color+depth buffers representing a rendered image of a virtual scene to generate a reprojected image from different viewpoint, e.g. abstract, sections 1, 3, 4, where the quadtree representation corresponds to a 2D surface with depth values indicating a contour relative to the surface, e.g. as shown in figure 2a, the depth layers indicate vertical offsets relative to a base plane.  Widmer further teaches that this system can be used for temporal reprojection, e.g. section 5.1, tables 2 and 3, indicating that a 15hz rendered view rendering rate can be converted to 60hz by generating 3 additional frames using reprojection, and depending on scene complexity, may outperform rendering each frame conventionally, as shown in table 3.  That is, reference frames (Tref) are rendered based on a scene having virtual objects (e.g. Sponza, LivingRoom and SanMiguel, Table 1, figure 1) at a 15hz rate, and reprojected images are generated at a 45hz rate to achieve an effective 60hz rate.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ambrus’ remote virtual image rendering system to perform Widmer’s ray-casting based temporal upsampling to generate a plurality of Ambrus’ late-stage reprojected images for display in order to improve system performance.  As noted above, Ambrus teaches that the HMD may generate the adjusted image using any suitable technique, including ray tracing based techniques, such that Ambrus’ HMD could be modified to perform Widmer’s ray-casting based rendering to generate the late-stage reprojected images.  Further, Widmer teaches that system performance may be improved by temporal upsampling, i.e. generating a plurality of ray-casted subframes for each conventionally rendered frame can achieve a higher frame rate than a one to one ratio because the subframes can be generated in less time than a conventionally rendered frame, e.g. in Widmer’s table 3, with two layer rendering, an example conventionally rendered image requires an average of 5.55ms to render, but a plurality of subframes can be generated at an average of 2.18ms, such that the modified system could generate a plurality of ray-casted subframes for each remotely rendered virtual image frame in order to achieve a higher overall display framerate using Widmer’s technique than in Ambrus’ unmodified system.  Finally, as noted above, Ambrus teaches that the HMD may receive the 2D RGB image and associated depth map, followed by the HMD generating a tessellated heightmap based on the received 2D RGB image/depth map, such that in the modified system the heightmap used by Widmer’s ray-casting based rendering is generated by the HMD after receiving the 2D RGB image/depth map.
The limitation “wherein each of the plurality of subframes is generated by determining a current viewpoint … determining visibility information of the surface by casting rays from the current viewpoint against the contour defined by heights of points indicated by the heightmap, and generating the subframe depicting the surface from the current viewpoint based on the visibility information of the surface and the texture; and sequentially displaying the plurality of subframes” is taught by Ambrus in view of Widmer (As noted above, Ambrus’ modified system, having the HMD perform generate late stage reprojected/adjusted images uses Widmer’s ray casting against the tessellated heightmap representation of the received reference image/depth map, e.g. sections 3, 4.  Ambrus teaches that the continuously tracked current viewpoint is used in generating the adjusted images, e.g. paragraphs 31, 32.  Widmer’s ray casting technique determines visibility by casting rays for the current viewpoint against the multi-layer quadtree representing the reference image layers, e.g. section 4, figure 4, where exemplary visibility ray #1 intersects P1 and exemplary visibility ray #2 intersects P8, with each of the nodes representing the contour of the surface defined by x, y, and z, coordinates, e.g. section 3.2, figure 2a.  The resulting intersected nodes, i.e. visibility information, are used to generate images based on the pixels of the intersected nodes, i.e. the texture of the surface, e.g. figure 7.  As noted above, Ambrus teaches displaying the late stage reprojected images inbetween receiving a first remotely rendered image and requesting a next remotely rendered image, e.g. paragraphs 33-34, such that Ambrus’ modified system would render and display the plurality of ray casted reprojected images after receiving a first remotely rendered virtual image and prior to requesting a next remotely rendered virtual image.)
The limitations “generating, using a sensor of a head-mounted device, a depth map of a scene comprising a physical object, the depth map comprising depth information relative to the sensor; receiving … a surface that represents the physical object as viewed from a first viewpoint … generating, on the head-mounted device, a heightmap for the surface associated with  the eye of the user by re-projecting the depth information in the depth map, the heightmap indicating heights of points on a contour relative to the planar polygon positioned in the 3D space of the scene” is partially taught by Ambrus in view of Widmer (Ambrus, e.g. paragraph 79, indicates that the HMD is capable of generating a virtual 3D model of the user’s physical environment using captured images.  Further, while Widmer’s ray-casting based temporal upsampling technique uses the heightmaps generated by Ambrus’ HMD based on the received 2D RGB images/depth maps, e.g. as in figures 1 and 2, Ambrus does not explicitly teach that the virtual 3D model generated by the HMD sensor is used for generating virtual objects for display as part of the remotely rendered virtual images.)  However, this limitation is taught by Izadi (Izadi describes a system for using a 3D environment model in gameplay, e.g. abstract, paragraphs 21-30, which involves generating a dense 3D model of the user’s environment by capturing images of the environment from multiple viewpoints, e.g. paragraphs 22, 27, which may be accomplished using various depth sensing technologies including stereo images, e.g. paragraphs 34-36, and may be part of an HMD device, e.g. paragraph 21.  Izadi further teaches that 3D model can be used to present modified virtual representations of the objects in the 3D model, e.g. paragraph 30, or import modeled objects into the game, e.g. paragraph 55.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ambrus’ remote virtual image rendering system, performing Widmer’s ray-casting based temporal upsampling to generate a plurality of Ambrus’ late-stage reprojected images for display, to incorporate Izadi’s 3D environment model interaction techniques in order to allow a user to view modified virtual representations of the objects in the 3D environment model or import modeled objects into a game, because Ambrus teaches that the HMD can generate a 3D model of the environment using captured images, but does not suggest specific ways in which the 3D model of the environment can be used, and Izadi, describing an analogous system, suggests exemplary uses.  As noted above, Widmer’s ray-casting based temporal upsampling technique uses the heightmaps generated by Ambrus’ HMD based on the received 2D RGB images/depth maps, such that in the combined system, the Ambrus’ HMD would generate heightmaps relative to the 2D RGB image surface based on the associated depth map generated based on the 3D environment model generated by the depth maps captured by the HMD as taught by Izadi, such that the heightmap is generated by re-projecting the depth information in the depth map(s) captured by the HMD, i.e. the 3D environment model, per se, is generated by aligning, i.e. re-projecting, depth information from the depth maps, e.g. Izadi, paragraphs 27, 33, 48, and the 3D environment model is used to generate the 2D RGB image/depth map representing the rendered surface as taught by Widmer, which is used by the HMD to generate a tessellated heightmap as taught by Ambrus, i.e. further re-projecting the depth information from the depth maps captured by the HMD.
Regarding claim 2, the limitation “wherein the heightmap comprises a mesh of polygons that defines a contour of the surface” is taught by Ambrus in view of Widmer (Ambrus, e.g. paragraph 59, teaches that the heightmap is tessellated, i.e. comprises a mesh of polygons.  Further, as noted above, Widmer’s technique relies on a multilayer quadtree data structure representing the heightmap.  Section 3 describes the quadtree data structure, shown in figures 2, 4, corresponding to a mesh of polygons, i.e. each leaf node is a 3D plane.)
Regarding claim 3, the limitation “wherein a topology of the mesh is fixed” is taught by Ambrus in view of Widmer (Widmer constructs the quadtree data structure once per reference view, i.e. the mesh does not change.  Further, Ambrus does not suggest changing the topology of the generated heightmap.)
Regarding claim 4, the limitation “wherein each vertex of the mesh comprises respective height information” is taught by Ambrus in view of Widmer (As described in section 3.2, the bottom level of the quadtree corresponds to pixels representing a plane having an origin defined with an x, y, z value, i.e. vertices having height information.)
Regarding claim 5, the limitation “subsequent to the displaying of the plurality of subframes, accessing a second surface rendered at the first framerate, wherein the second surface comprises a second heightmap and is associated with a second texture” is taught by Ambrus in view of Widmer (As discussed in the claim 1 rejection above, Ambrus teaches displaying the late stage reprojected images inbetween receiving a first remotely rendered image and requesting a next remotely rendered image, e.g. paragraphs 33-34, such that Ambrus’ modified system would render and display the plurality of ray casted reprojected images after receiving a first remotely rendered virtual image and prior to requesting a next remotely rendered virtual image, where the HMD would use the next remotely rendered virtual image to generate a next plurality of ray casted reprojected images.  Further, the first and next remotely rendered virtual images, at least in instances where the HMD is in continuous motion or the virtual image content is otherwise changing, would have different RGB and depth images from one another.)
Regarding claims 6 and 7, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 5 above, i.e. the next remotely rendered virtual image would be requested and received after rendering/display of the first plurality of ray casted reprojected images, as taught by Ambrus, paragraph 34.  
Regarding claim 8, the limitation “wherein the heightmap of the surface is generated based on distance measurements between the physical object and the sensor”  is taught by Ambrus in view of Widmer and Izadi (As discussed in the claim 1 rejection above, Widmer’s ray-casting based temporal upsampling technique uses the heightmaps generated by Ambrus’ HMD based on the received 2D RGB images/depth maps, such that in the combined system, the Ambrus’ HMD would generate heightmaps relative to the 2D RGB image surface based on the associated depth map generated based on the 3D environment model generated by the depth maps captured by the HMD as taught by Izadi, such that the heightmap is generated by re-projecting the depth information in the depth map(s) captured by the HMD, i.e. the 3D environment model, per se, is generated by aligning, i.e. re-projecting, depth information from the depth maps, e.g. Izadi, paragraphs 27, 33, 48, and the 3D environment model is used to generate the 2D RGB image/depth map representing the rendered surface as taught by Widmer, which is used by the HMD to generate a tessellated heightmap as taught by Ambrus, i.e. further re-projecting the depth information from the depth maps captured by the HMD.)
Regarding claim 9, the limitation “wherein the distance measurements of the one or more physical objects are from different viewpoints” is taught by Ambrus in view of Izadi (Izadi, e.g. paragraphs 22, 27, indicate that the depth camera is moved around the environment to capture the depth images from different viewpoints.)
Regarding claim 14, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 2-4 above.
Regarding claims 18 and 20, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above, with Ambrus also teaching computing structure, e.g. paragraphs 70-94.
Regarding claim 19, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claims 6 and 7 above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0115488 A1 (hereinafter Ambrus) in view of “An Adaptive Acceleration Structure for Screen-space Ray Tracing” by S. Widmer, et al. (hereinafter Widmer) in view of U.S. Patent Application Publication 2012/0194517 A1 (hereinafter Izadi) as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2017/0374341 A1 (hereinafter Michail).
Regarding claim 10, the limitation “wherein the determining of the current viewpoint of the user comprises detecting a position and orientation of the computing system and of the eyes of the user” is implicitly taught by Ambrus (As discussed in the claim 1 rejection above, Ambrus describes using the current pose of the head mounted display as an updated viewpoint for the late stage reprojected images, e.g. paragraphs 31-32.  Ambrus further teaches detecting the pose of the user’s eyes, e.g. paragraphs 80-83, that pose prediction may predict what objects, features, or points the user may focus on, as well as that the remotely rendered virtual images may be generated for each eye of the user, e.g. paragraph 23, which would implicitly suggest that the tracked pose of the user’s eye may be incorporated into the tracked/predicted viewpoint pose, but Ambrus does not explicitly teach that eye pose tracking is incorporated into the viewpoint pose prediction.)  However, this limitation is explicitly taught by Michail (Michail describes a late stage reprojection system analogous to Ambrus’ system, e.g. abstract, paragraphs 12-15, which performs pose tracking combining the motion data of both the HMD and of the users eyes, e.g. paragraphs 33, 41-43, where the tracked pose is used for determining the viewpoint of the reprojected images, e.g. paragraphs 33-34.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ambrus’ remote virtual image rendering system to perform Widmer’s ray-casting based temporal upsampling to generate a plurality of Ambrus’ late-stage reprojected images for display, incorporating Izadi’s 3D environment model interaction techniques, to perform Ambrus’ pose tracking based on both the tracked poses of the HMD and user’s eyes as taught by Michail, because it would have been implicit to one of ordinary skill in the art in view of Ambrus’ system having the ability to track the user’s eye pose and predicting objects, features or points where the user is likely to focus on, and further because Michail, in an analogous late stage reprojection HMD system teaches using both HMD and tracked eye motion data to determine an updated viewpoint for late stage reprojection.

Response to Arguments
Applicant's arguments filed 4/21/22 have been fully considered but they are not persuasive.
Applicant’s remarks note that the examiner agreed during the 4/20/22 interview that the proposed/current amendment would overcome the previously applied combination of references, but suggests on page 8 that the examiner agreed that the “limitation is not disclosed by the portions of the prior art references cited in the Office Action”.  Respectfully, as noted in the 4/25/22 interview summary, the examiner agreed that the amendment would overcome “the combination of references currently applied in the prior art rejection, where the heightmap is generated on the computing system rather than the head mounted device”, but noted that Ambrus appeared to teach a similar feature in paragraph 59, which was a previously cited portion of the Ambrus.  In the above rejections, the same prior art references and paragraphs/sections thereof, i.e. portions, are relied upon, however the combination of references is changed, i.e. now Ambrus’ paragraph 59, teaching generation of a tessellated heightmap for the received 2D image/depth map corresponding to the claimed surface, is relied upon for the generation of the heightmap, rather than Widmer’s teaching of generating the heightmap data structure at the same time as rendering the image itself.  As Applicant’s remarks do not address the current combination of references (which, it is acknowledged, would have been difficult prior to receiving the rejection based on the current combination), Applicant’s remarks cannot be considered persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/Primary Examiner, Art Unit 2619